213 F.3d 955 (7th Cir. 2000)
Svetlana Galina and Viatcheslav Galin,    Petitioners,v.Immigration and Naturalization Service,    Respondent.
No. 99-3836
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 17, 2000
Decided May 22, 2000

Petition to Review an Order of the  Board of Immigration Appeals.
Before Posner, Chief Judge, and Fairchild and Diane  P. Wood, Circuit Judges.
Posner, Chief Judge.


1
Svetlana Galina and her  husband have been ordered deported to Latvia.  Although the Board of Immigration Appeals found  that she had been persecuted in Latvia, from  which the couple fled to the United States in  1994, the Board denied their application for  asylum on the ground that she can have no  reasonable fear of persecution if she is returned  to Latvia because conditions there have changed  for the better since 1994. For this conclusion  the Board relied entirely on statements of which  it took administrative notice that are contained  in the U.S. State Department's 1998 "Country  Report" for Latvia.


2
Galina worked as a secretary to an official,  named Baumaniis, of Latvia's "Green Party" (also  known as LNIM). The party's platform advocated  making Latvia a home for all nationalities. About  a third of the population consists of Russians  who (or the parents of whom), in accordance with  a Soviet policy of Russifying conquered  territories, moved to Latvia in the wake of the  Soviet Union's takeover of the country in 1940.  The Russian inhabitants of Latvia are greatly  resented by the native Latvians, and unlike the  latter must apply to become Latvian citizens.  Their applications are being processed slowly,  and as of two or three years ago 30 percent of  the Latvian population were still noncitizens.


3
The Green Party opposed, or at least purported  to oppose, this xenophobic policy. One day in  September 1993 Boumaniis accidentally left a  folder on Galina's desk. She looked inside and  discovered a 20-page list of names and addresses  of persons who were to be considered subject to  being deported and having their property  confiscated. All the names on the list were  Russian or Jewish. (Galina is both. Any Jew  living in Latvia was likely to have been part of  the Russian immigration, since the native Jewish  population of Latvia had been wiped out by the  Nazis, see generally Kalejs v. INS, 10 F.3d 441,  443 (7th Cir. 1993), who conquered Latvia in 1941  and retained control of it until almost the end  of the war.) Galina confronted Baumaniis about  the list, which she suspected had been compiled  by leaders of the party. He rebuffed her  questions and told her it was none of her  business and she should forget about its  existence. The atmosphere in the office  immediately turned hostile to her, she was given  no new assignments, and she quit after three  weeks. Shortly afterwards she began receiving  threatening phone calls. Two men approached her  in the lobby of her apartment building, demanding  the list. Her daughter was attacked on the way  home from school, and a phone call to Galina  linked the attack to the list. Her husband was  attacked by men who came to their apartment and  made taunting remarks about their daughter. In  April of the following year Galina was abducted  by uniformed men, tied to a tree in a remote  area, threatened with a gun, and told to leave  Latvia. The threatening phone calls continued.


4
All this occurred against a background of other  outrages committed against the Russian residents  of Latvia. The couple didn't think it would do  them any good to complain to the police about the  abduction and the other violence visited on the  family, since only Latvian citizens are permitted  to be policemen and since she suspected that her  abductors were the agents of powerful people.  However, Galina's husband did report the  threatening phone calls to the police, who  located one of the callers, and the calls  stopped.


5
Two months after Galina's abduction, she left  for the United States. Her husband, who was again  receiving threatening phone calls, soon followed.  (The daughter remains in Latvia.) Galina is  stateless, since as a Russian not living in  Latvia when the Soviet Union annexed it in 1940  (she had not yet been born), she is not a Latvian  citizen. Her husband is stateless too. He does  not claim to have been persecuted, like his wife;  but as her husband he is entitled to asylum if  she is. 8 U.S.C. sec.sec. 208.20(a), 1158(b)(3);  Nenadovic v. INS, 108 F.3d 124, 125 n. 1 (7th  Cir. 1997); Duarte de Guinac v. INS, 179 F.3d 1156, 1158 n. 3 (9th Cir. 1999).


6
Under the applicable regulations, once an asylum  seeker is found to have been persecuted in the  country to which he or she has been ordered  deported, the burden shifts to the immigration  authorities to prove that she has no well-founded  fear of further persecution. 8 C.F.R. sec.sec.  208.13(b)(1)(i), (ii); Asani v. INS, 154 F.3d 719, 722 (7th Cir. 1998); Bradvica v. INS, 128 F.3d 1009, 1012 (7th Cir. 1997); Chanchavac v.  INS, 207 F.3d 584, 589, 592 (9th Cir. 2000). The  Board found that burden discharged here by  information, of which it took administrative  notice, found in the State Department's 1998  country report on Latvia. The Board said that the  report revealed "an improved human rights  situation in Latvia," noting that "a free and  fair election occurred" in 1996 and that the  government of Latvia "generally respected the  human rights of its citizens and the large  resident noncitizen community," i.e., the  Russians. "Although certain human rights abuses  occur, in most instances the government" (in the  words of the country report as quoted by the  Board) "'took disciplinary action, against those  responsible' for the abuses." The Board also  opined that the action taken by the police in  response to Mr. Galin's complaint about the  threatening calls cast doubt on the couple's  claim that the police were unwilling to protect  them from violence arising from her having seen  the list of persons whom the Green Party  apparently wanted to see deported in the teeth of  its proclaimed policy of tolerance.


7
The Board's analysis was woefully inadequate,  indicating that it has not taken to heart  previous judicial criticisms of its performance  in asylum cases. See, e.g., Chitay-Pirir v. INS,  169 F.3d 1079, 1081 (7th Cir. 1999); Stankovic v.  INS, 94 F.3d 1117, 1120 (7th Cir. 1996); Hengan  v. INS, 79 F.3d 60, 63-64 (7th Cir. 1996);  Salameda v. INS, 70 F.3d 447, 449, 451 (7th Cir.  1995); Bastanipour v. INS, 980 F.2d 1129, 1133  (7th Cir. 1992); Colmenar v. INS, 210 F.3d 967, 971-72 (9th Cir. Apr. 14, 2000);  de la Llana-Castellon v. INS, 16 F.3d 1093, 1097-  98 (10th Cir. 1994). The elementary principles of  administrative law, the rules of logic, and  common sense seem to have eluded the Board in  this as in other cases. We are being blunt, but  Holmes once remarked the paradox that it often  takes a blunt instrument to penetrate a thick  hide.


8
The fact that the police had responded to Mr.  Galin's call in 1993 or 1994 might be a reason to  find that his wife had not been a victim of  persecution after all, since a finding of  persecution ordinarily requires a determination  that government authorities, if they did not  actually perpetrate or incite the persecution,  condoned it or at least demonstrated a complete  helplessness to protect the victims. E.g., Bucur  v. INS, 109 F.3d 399, 403 (7th Cir. 1997); Hengan  v. INS, supra, 79 F.3d at 62; Borja v. INS, 175 F.3d 732, 735 n. 1 (9th Cir. 1999) (en banc);  Aguilar-Solis v. INS, 168 F.3d 565, 573 (1st Cir.  1999). But the Board found that Galina had been a  victim of persecution notwithstanding the police  response to her husband's call, and this implies  that if she were returned to Latvia and subjected  to the same treatment (or worse--since her  persecutors wanted her out of Latvia, and so may  kill her if they can't keep her out of the  country), it would still be persecution, even if  the police might take some action against  telephone threats.


9
Next, the Board misapplied the doctrine of  administrative (sometimes called "official")  notice. Like its more familiar cousin, judicial  notice, the doctrine authorizes the finder of  fact to waive proof of facts that cannot  seriously be contested E.g., Petrovic v. INS, 198 F.3d 1034, 1038 (7th Cir. 2000); Gonzalez v. INS,  77 F.3d 1015, 1024 (7th Cir. 1996); Kaczmarczyk  v. INS, 933 F.2d 588, 593-94 (7th Cir. 1991);  Rivera-Cruz v. INS, 948 F.2d 962, 966-67 (5th  Cir. 1991). Some of the facts recited in the  State Department's 1998 country report on Latvia  are of this character, such as the fact that  Latvia regained its independence from the Soviet  Union in 1991. But the facts on which the Board  relied are not. In fact they aren't facts at all,  but either summaries of Latvian laws (or other  official pronouncements) or State Department  statements of opinion the precise meaning and  factual basis of which are obscure, such as that  Latvia had a "free and fair" parliamentary  election in 1996 or that human rights are  "generally respected." Since the Board is not  cabined by the rules of evidence, it is free to  treat the information in country reports as  evidence, 8 C.F.R. sec. 208.12(a); Dobrota v.  INS, 195 F.3d 970, 974 (7th Cir. 1999); Vaduva v.  INS, 131 F.3d 689, 691 (7th Cir. 1997), but it is  not free to give conclusive weight to statements  in those reports that not only are not  incontestable, but also are not even facts.  Dobrota v. INS, supra, 195 F.3d at 974;  Gramatikov v. INS, 128 F.3d 619, 620 (7th Cir.  1997); Borja v. INS, supra, 175 F.3d at 738;  Gailius v. INS, 147 F.3d 34, 46 (1st Cir. 1998);  Fergiste v. INS, 138 F.3d 14, 19 (1st Cir. 1998);  Vallecillo-Castillo v. INS, 121 F.3d 1237, 1239-  40 (9th Cir. 1996); de la Llana-Castellon v. INS,  supra, 16 F.3d at 1098.


10
The Board ought by this time to realize,  moreover, that in the case of countries that are  friendly to the United States, such as Latvia,  the State Department's natural inclination is to  look on the bright side. Gramatikov v. INS,  supra, 128 F.3d at 620; Gailius v. INS, supra,  147 F.3d at 46. We do not think the 1998 country  report for Latvia can fairly be described as a  whitewash, since it has rather tart things to say  about the country's judiciary, which it calls  inefficient and corrupt, and about prison  conditions, which it describes as deplorable, and  about the prevalence of child prostitution, and  about human rights abuses by police and members  of the security apparatus (remember it said only  that human rights are "generally respected"). The  country report is evidence and sometimes the only  evidence available, but the Board should treat it  with a healthy skepticism, rather than, as is its  tendency, as Holy Writ.


11
The Board's worst error, a rather astounding  lapse of logic, remains to be mentioned. The  Board relied on the 1998 country report to show  that the persecution by the Greens that drove  Galina and her husband out of Latvia in 1994 is  unlikely to recur. But we cannot find anything in  the report that bears on that question. No doubt  the general situation with regard to respect for  human rights is relevant, but the Board  mischaracterized the report in saying that it  revealed an "improved human rights situation in  Latvia." There is nothing about improvement. It  does say such things as that there was a free and  fair election in 1996, but it does not say that  there was not a free and fair election in 1993 or  1994. It says that human rights are generally  respected but not that they are more respected  than they were when Galina and her husband were  being persecuted. If conditions relevant to that  persecution are unchanged since 1994, the Board  had no basis for concluding that the couple has  no well-founded fear of persecution if they are  sent back to Latvia.


12
The general point is that if the Board is going  to rely on a recent country report to establish  current conditions in the country, the proper  baseline for comparison is not the asylum  seeker's testimony, but an earlier country  report. Remember that the Board accepted Galina's  testimony. So if the 1994 country report was as  rosy as the 1998 one, this would show not that  Galina has no well-founded fear of further  persecution should she be returned to Latvia, but  that the earlier report was incomplete.


13
The 1994 country report is in the record, and at  argument the immigration service's lawyer told us  that we should assume the Board read it and  compared it with the 1998 report and on the basis  of that comparison concluded that the human  rights situation in Latvia that would confront  Galina on her return had indeed improved. We  doubt that it would be a realistic assumption,  considering that the immigration service's brief  does not mention the 1994 report. Yet we might  indulge the assumption, or invoke the doctrine of  harmless error, if a reading of the 1994 report  made clear that there had been significant  changes bearing on the reasonableness of the  couple's fear of persecution--changes so great  that it would indeed be unreasonable of them to  fear being persecuted if they go back. But the  report does not make that clear. For example, it  states that "free and fair" parliamentary  elections were held in 1993. It makes comments  similar to those in the 1998 report about the  police and security forces sometimes operating  extraconstitutionally. There are no material  differences, and so the Board's conclusion that  the situation has so improved that Galina and her  husband can return to Latvia without fear of  further persecution has no basis. Neither report  mentions the Green Party, and this is another  reason to question the adequacy of the country  reports to determine the risk of persecution; the  reports are brief and general, and may fail to  identify specific, perhaps local, dangers to  particular, perhaps obscure, individuals.


14
The shortcomings of these reports, which we have  been emphasizing in this opinion, are especially  germane when, as in this case, the burden of  persuasion is on the immigration authorities  rather than the alien. The burden was not  carried--the presumption of a well-founded fear  of persecution was not rebutted--and so the  Board's order must be reversed and the case  remanded for further proceedings consistent with  this opinion.


15
Reversed.